Willson, Judge.
It is clear that, at the time the defendant made the confession admitted in evidence against him, he was under restraint. It is also clear that he did not make said confession voluntarily, but that it was extorted from him by means •of violence inflicted on his person; but it further appears from *314the evidence that, at the time of making said confession, he also made a statement of facts and circumstances which were found to be true, and which conduced to establish his guilt of the burglary charged against him. He stated where a portion of the stolen property was secreted, and this statement was found to be true, and by means thereof said property was discovered.
Opinion delivered October 31, 1888.
Under article 750, of the Code of Criminal Procedure, as construed by the Supreme Court and by this court, such corroboration of a confession renders the confession admissible in evidence against the defendant although it may have been obtained by compulsion or persuasion. (Warren v. The State, 29 Texas, 370; Selvidge v. The State, 30 Texas, 60; Strait v. The State, 43 Texas, 486; Weller v. The State, 16 Texas Ct. App., 200.) Such being the law, the court did not err in admitting the confession of the defendant in evidence against him. Hor do we perceive any error in the charge of the court relating to the subject of the confession.
It is contended by counsel for the defendant that this construction of article 750 of the Code of Criminal Procedure makes said article violative of section 10, article 1 of the Constitution of this State, in that it would compel a defendant to give evidence against himself. We do not understand this constitutional provision to be applicable to the case. If it had been sought to compel the defendant, as a witness, upon the trial of his cause, to give evidence against himself, said provision would protect him; but it can not be reasonably held, we'think, that said provision extends its protection to the defendant so as to render inadmissible against him his involuntary declarations or acts, which would otherwise be admissible.
We find no error in the conviction, and the judgment is affirmed.

Affirmed.